J-S90029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ANTON TYRONE JOHNSON

                        Appellant                  No. 1816 EDA 2016


             Appeal from the PCRA Order Dated May 2, 2016
             In the Court of Common Pleas of Chester County
           Criminal Division at No(s): CP-15-CR-0004156-2011


BEFORE: OTT, J., SOLANO, J., and JENKINS, J.

JUDGMENT ORDER BY SOLANO, J.:                  FILED DECEMBER 08, 2016

     Pro se Appellant, Anton Tyrone Johnson, appeals from the order

dismissing his first PCRA petition.   We affirm because Appellant failed to

heed the PCRA court’s order to comply with Rule 1925(b) of the

Pennsylvania Rules of Appellate Procedure.

     The facts relating to the underlying crime are unnecessary for our

disposition. The PCRA court docketed pro se Appellant’s first PCRA petition

on July 27, 2015. Counsel was appointed and he filed a petition for leave to

withdraw on October 7, 2015. The court issued a Pa.R.Crim.P. 907 notice on

December 7, 2015, and Appellant filed a response.     On May 2, 2016, the

PCRA court dismissed Appellant’s PCRA petition and granted counsel’s

petition to withdraw.   On May 24, 2016, Appellant filed a timely notice of
J-S90029-16



appeal.1 On June 22, 2016, the court ordered Appellant to file a statement

of the errors Appellant planned to raise on appeal pursuant to Appellate Rule

1925(b) within twenty-one days. Although Appellant received the order, he

did not file a timely Statement of Errors as directed by the court.2

       In Commonwealth v. Hill, 16 A.3d 484 (Pa. 2011), our Supreme

Court observed:

       Our jurisprudence is clear and well-settled, and firmly
       establishes that: Rule 1925(b) sets out a simple bright-line rule,
       which obligates an appellant to file and serve a Rule 1925(b)
       statement, when so ordered; any issues not raised in a Rule
       1925(b) statement will be deemed waived; the courts lack the
       authority to countenance deviations from the Rule’s terms; the
       Rule’s provisions are not subject to ad hoc exceptions or
       selective enforcement; appellants and their counsel are
       responsible for complying with the Rule’s requirements; Rule
       1925 violations may be raised by the appellate court sua sponte,
       and the Rule applies notwithstanding an appellee’s request not
       to enforce it; and, if Rule 1925 is not clear as to what is required
       of an appellant, on-the-record actions taken by the appellant
       aimed at compliance may satisfy the Rule. We yet again repeat
       the principle first stated in [Commonwealth v. Lord, 719 A.2d
306 (Pa. 1998),] that must be applied here: “[I]n order to
       preserve their claims for appellate review, [a]ppellants must
       comply whenever the trial court orders them to file a Statement
____________________________________________


1
 See generally Commonwealth v. Wilson, 911 A.2d 942, 944 n.2 (Pa.
Super. 2006) (discussing prisoner mailbox rule).
2
 In his appellate brief, Appellant included an unsigned and undated letter —
apparently written by Appellant — acknowledging receipt of the court’s June
22 Rule 1925(b) order and asking for an extension of time. Ex. 3 to
Appellant’s Brief. The record, however, does not reflect that the PCRA court
ever received this letter. No extension of time was granted, and Appellant
never filed any Rule 1925(b) Statement.




                                           -2-
J-S90029-16


       of Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925.
       Any issues not raised in a Pa.R.A.P. 1925(b) statement will be
       deemed waived.” 719 A.2d at 309.

Id. at 494 (footnote omitted).

       Instantly, the court served an order on Appellant to file a Rule 1925(b)

statement within twenty-one days. Appellant, despite acknowledging receipt

of the court’s order, see Ex. 3 to Appellant’s Brief, failed to comply and did

not successfully obtain an extension of time.     Accordingly, constrained by

well-settled precedent, we hold that Appellant has waived all issues on

appeal, and we affirm the order below. See Hill, 16 A.3d at 494.3

       Order affirmed.



____________________________________________


3
   Appellant claimed that because his sentence is cruel and unusual, the court
imposed an illegal sentence. Appellant was sentenced to an aggregate
mandatory minimum sentence of ten to twenty years’ imprisonment for
robbery and a violation of the Uniform Firearms Act (persons not to possess
firearms) and a consecutive five years’ probation for conspiracy. See
Commonwealth v. Johnson, 1783 EDA 2013, at 2 (Pa. Super., Mar. 6,
2014). This was Appellant’s second conviction for a crime of violence and,
thus, he was subject to a mandatory minimum sentence of at least ten
years. 42 Pa.C.S. § 9714. The court made the sentence consecutive to a
different ten-to-twenty year sentence imposed by the Delaware County
Court of Common Pleas. Johnson, 1783 EDA 2013, at 2. Appellant’s
illegality claim is undeveloped, and we discern no illegality, as Appellant’s
sentence was imposed because of his prior conviction.                     See
Commonwealth v. Reid, 117 A.3d 777, 784 (Pa. Super. 2015) (stating
that in Alleyne v. U.S., 133 S. Ct. 2151 (2013), “the Supreme Court of the
United States held that the Sixth Amendment requires that any fact — other
than a prior conviction — that increases a mandatory minimum sentence
for an offense must be submitted to the jury and proven beyond a
reasonable doubt” (emphasis added)). Thus, even if Appellant’s claim were
not waived, there would be no basis for relief.



                                           -3-
J-S90029-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2016




                          -4-